UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7599


DEBORAH J. SANDERS,

                 Petitioner – Appellant,

          v.

WARDEN OF LEATH CORRECTIONAL INSTITUTION,

                 Respondent – Appellee,

          and

SOUTH CAROLINA, State of,

                 Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(8:14-cv-02403-DCN)


Submitted:   March 14, 2016                   Decided:    April 5, 2016


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Deborah J. Sanders, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Deborah J. Sanders seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying her 28 U.S.C. § 2254 petition.                We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

     Parties    are   accorded   30       days    after     the   entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

August   2,   2015.    The   notice       of     appeal    was    filed,   at   the

earliest, on October 7, 2015.         Because Sanders failed to file a

timely notice of appeal or obtain an extension or reopening of

the appeal period, we dismiss the appeal. *               We dispense with oral

argument because the facts and legal contentions are adequately




     * Additionally, Sanders failed to file timely objections to
the magistrate judge’s report and recommendation, despite having
been properly warned of the consequences of failing to do so.
Thus, she has also waived appellate review of her claims.    See
Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).



                                      3
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4